Citation Nr: 1631971	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  15-24 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1943 to December 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In June 2016, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least in equipoise that the Veteran's lumbar spine pathology is attributable to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, a lumbar spine disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  
To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Laws and Regulations

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).
For VA purposes, chronic diseases are listed in 38 C.F.R. § 3.309(a) and include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

The Veteran contends that he injured his lumbar spine on active duty, and is entitled to service connection for his current lumbar spine disability as a result.  The Veteran has provided competent and credible testimony regarding involvement in combat operations during the Attu campaign during service.  As such, 38 U.S.C.A. § 1154(b) applies to his claim.  

Specifically, the Veteran testified at the June 2016 hearing that during his duties involving construction of fortifications on the island of Attu, while U.S. forces were conducting combat operations against hostile enemy, he sustained a lumbar spine injury.  See Hearing Transcript dated June 2016.  Further, the Veteran reported being treated for lumbar spine injuries a Sampson Naval Hospital following treatment for a hernia that was incurred as a result of a bayonet wound to the abdomen.  Section 1154(b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996)  Section 1154(b) addresses the combat Veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat Veterans, "The Secretary shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  

The Veteran, a physician, indicated that his service treatment records should show he was treated for a lumbar spine disability on active duty.  The Veteran noted that a service treatment record that appears to have an illegible date indicates "pain mediating" with a diagram of the low back and a notation to the left lower lumbar region.  

In support of his claim, the Veteran submitted imaging reports of his lumbar spine that show degenerative changes dated November 1988, May 1994, and January 2012.  The Veteran also submitted a July 2015 statement from his treating physician that the Veteran's reports of damage to his lumbar at L4-L5 in-service were consistent with results found on imaging.  The treating physician noted in support of their opinion that the Veteran's current lumbar disability was associated with his remote, in-service injury that the initial L4-L5 injury led to early degeneration at that level and resultant adjacent segment disease at L3-L4.  The treating physician noted that L3-L4 spondylisthesis is atypical unless there was previous L4-L5 damage.  The Veteran has indicated that as a physician he has not had to engage in difficult physical labor over the years.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran is competent to report observing symptoms of lumbar spine pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board finds that the Veteran has provided satisfactory lay and medical  evidence of service incurrence of a lumbar spine disability that is consistent with the circumstances, conditions and hardships of his active service and has not been  rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2014).  The Veteran has also provided contemporaneous evidence of a lumbar spine injury while in service through his testimony and the service treatment report indicating lumbar spine "pain mediating."  Curry v. Brown, 7 Vet. App. 59 (1994).The Board finds that the July 2015 statement from his treating physician is probative and persuasive as to the etiology of the Veteran's lumbar spine disability.  The opinion was rendered by a medical professional with the expertise to opine on the matters at issue in this case.  The July 2015 opinion also contains a well-reasoned rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current lumbar spine disability is related to his in-service activities.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for lumbar spine disability is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a lumbar spine disability is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


